            Case 20-03025                  Doc 1          Filed 03/13/20 Entered 03/13/20 14:53:21                             Desc Main
                                                            Document     Page 1 of 36
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                      ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
Generation Zero Group, Inc. and                                                  Phoenix Restructuring, Inc. et al.
Find.Com URL Holding, LLC

ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
Felton Parrish
Hull & Chandler, P.A.
1001 Morehead Square Drive, Suite 450
Charlotte, NC 28203 Phone: 704-375-8488

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□X Debtor   □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □X Creditor   □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
This is an action seeking (i) recharacterization of purported secured claims as disguised equity interests or, in the alternative, equitable subordination,
(ii) declaratory judgment regarding the validity of the membership interests of Generation Zero Group, Inc. in Find.Com URL Holding, LLC, (iii)
damages for breach of fiduciary duty, and (iv) a preliminary injunction to prevent purported secured creditors from taking any action to exercise
control over Find.Com URL Holding, LLC or the Find.Com domain name pending the resolution of this adversary proceeding.

                                                                     NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□ 11-Recovery of money/property - §542 turnover of property                      □
    FRBP 7001(1) – Recovery of Money/Property                                    FRBP 7001(6) – Dischargeability (continued)
                                                                                    61-Dischargeability - §523(a)(5), domestic support
□ 12-Recovery of money/property - §547 preference                                □  68-Dischargeability - §523(a)(6), willful and malicious injury
□ 13-Recovery of money/property - §548 fraudulent transfer                       □  63-Dischargeability - §523(a)(8), student loan
□X 14-Recovery of money/property - other                                         □  64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)

□X 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                          □  65-Dischargeability - other


                                                                                 □ 71-Injunctive relief – imposition of stay
                                                                                 FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
    31-Approval of sale of property of estate and of a co-owner - §363(h)        □X 72-Injunctive relief – other
□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                 □ 81-Subordination of claim or interest
                                                                                 FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                 □X 91-Declaratory judgment
                                                                                 FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud
□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                                                                              Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                          if unrelated to bankruptcy case)
□X Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                 Demand $
Other Relief Sought
         Case 20-03025            Doc 1      Filed 03/13/20 Entered 03/13/20 14:53:21                        Desc Main
                                               Document     Page 2 of 36
 B1040 (FORM 1040) (12/15)

                     BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                            BANKRUPTCY CASE NO.
Generation Zero Group, Inc. and Find.Com URL Holding, LLC 20-30319 and 20-30320
DISTRICT IN WHICH CASE IS PENDING                         DIVISION OFFICE       NAME OF JUDGE
Western District of North Carolina                        Charlotte              Whitley
                                   RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                        ADVERSARY
                                                                                PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


  /s/ Felton E. Parrish


DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

 March 13, 2020                                                        Felton Parrish




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
     Case 20-03025         Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21                Desc Main
                                       Document     Page 3 of 36



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

    In re:
                                    Case No.: 20-30319
    GENERATION ZERO GROUP, INC. and
    FIND.COM URL HOLDING, LLC,      (Joint Administration Requested)1

                                                         Chapter 11
                                    Debtors.

    GENERATION ZERO GROUP, INC. and
    FIND.COM URL HOLDING, LLC,

                                           Plaintiffs,
    v.

    PHOENIX RESTRUCTURING, INC., a                       Adversary Proceeding No.: 20-_________
    Delaware corporation; CROSSHILL
    GEORGETOWN CAPITAL L.P., a Delaware
    limited partnership; JAMES
    HENDRICKSON; G. THOMAS
    LOVELACE; HOYT LOWDER; CYNTHIA
    WHITE; CHARLES WALDO; ESTATE OF
    RON ATTKISSON; and the Noteholders
    identified on Exhibit A

                                         Defendants.

    DEBTORS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND
               DAMAGES FOR BREACH OF FIDUCIARY DUTY

             Generation Zero Group, Inc. (“GNZR”) and Find.Com URL Holding, LLC (“URL

Holding” and together with GNZR, the “Debtors”), debtors in the above-captioned chapter 11

cases file this Complaint alleging as follows:




1
    Contemporaneously with the filing of this complaint, the Debtors filed a joint motion requesting that
    their chapter 11 cases be consolidated for procedural purposes only and administered jointly.
     Case 20-03025         Doc 1      Filed 03/13/20 Entered 03/13/20 14:53:21                Desc Main
                                        Document     Page 4 of 36



                                             INTRODUCTION

          1.       The Debtors’ primary asset is the internet domain name Find.Com (the “Domain

Name”). The Domain Name is owned by URL Holding which is a wholly-owned subsidiary of

GNZR.

          2.       The Debtors have been unable to monetize the value of the Domain Name, in part,

because of certain disputes with the holders (the “Noteholders”) of purported secured notes

issued by GNZR (the “GNZR Notes”).2

          3.       The Debtors commenced their chapter 11 bankruptcy cases with the goal of

resolving the disputes with the Noteholders and maximizing the value of the Domain Name

through either a plan of liquidation or plan of reorganization.

          4.       The GNZR Notes are purportedly secured by a security interest in substantially all

of the Debtors’ assets including the Domain Name. Defendant Phoenix Restructuring, Inc.

(“Phoenix” or “Collateral Agent”) is the collateral agent for the Noteholders and is, upon

information and belief, the entity with authority to exercise any enforcement rights on behalf of

the Noteholders.

          5.       Defendants CrossHill Georgetown Capital L.P., Jay Hendrickson, Tom Lovelace,

Hoyt Lowder, Cynthia White, Charles Waldo, and the Estate of Ron Attkisson (collectively, the

“Controlling Noteholders”) collectively own more than 50% of the purported notes and, based

on that collective majority ownership, have been directing the actions of the Collateral Agent and

attempting to take actions on behalf of all Noteholders.



2
    By referring to the purported secured notes as the “Notes” and the holders of those notes as
    “Noteholders”, the Debtors are not conceding that the Notes are valid debt obligations of the Debtors.
    Rather, as explained herein, the Debtors believe that the Notes are actually disguised equity interests and
    should be recharacterized as such.

                                                        2
  Case 20-03025         Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21      Desc Main
                                    Document     Page 5 of 36



        6.      The remaining defendants are all holders of the purported notes but generally

have not been activist investors.

        7.      As explained in more detail below, the GNZR Notes were issued by GNZR in

June 2010 as part of a transaction in which the Noteholders contributed to GNZR their interests

in an entity that owned the Domain Name in exchange for the GNZR Notes and stock in GNZR.

GNZR defaulted on the GNZR Notes almost immediately upon their issuance by failing to make

the initial principal payment that was due thirty days after the notes were issued. The

Noteholders declared the GNZR Notes to be in default November 2010, just five months after

the notes were issued. Despite that default, the Noteholders never commenced any enforcement

action and, instead, entered into a series of forbearance agreements in which they agreed that

interest on the Notes would not accrue. The most recent forbearance agreement expired in

January, 2017. GNZR has never made any principal or interest payments on the purported notes.

        8.      In 2018 and 2019, GNZR began a two-pronged strategy to either (i) raise

additional funds to help the Debtors complete the development of the technology that the

Debtors intended to use in connection with the Domain Name or, alternatively, (ii) enter into a

transaction that would allow the Debtors to monetize the value of the Domain Name through

either a licensing or sale transaction.

        9.      As part of this process, GNZR learned through communications with various

investment professionals that it would be unlikely to raise additional funds for technology

development given the company’s complicated structure and history.

        10.     Although GNZR was unable to secure additional investments in the company,

GNZR did generate interest from several entities that were interested in pursuing a transaction




                                               3
  Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21              Desc Main
                                  Document     Page 6 of 36



for use of the Domain Name. At least two of the potential transactions provided a possibility for

GNZR to generate funds in excess of the amounts purportedly owed to the Noteholders.

       11.     Despite this (or perhaps because they recognized the potential value of the

Domain Name), the Controlling Noteholders refused to consider any restructuring transaction

other than a consensual foreclosure by which the Debtors would simply transfer the Domain

Name to the Collateral Agent and allow the Noteholders to obtain all the residual value of the

Domain Name even if that value exceeded the amount owed on the GNZR Notes.

       12.     After the Controlling Noteholders were informed that the Debtors would not

agree to transfer the Domain Name to the Collateral Agent through a consensual foreclosure, the

Debtors were notified that Phoenix, in its capacity as collateral agent, had purportedly cancelled

all of GNZR’s membership interests in URL Holding and that Phoenix claimed to be the sole

owner of the membership interests in URL Holding.

       13.     Neither Phoenix nor the Controlling Noteholders made any attempt to comply

with the foreclosure provisions of Article 9 of the Uniform Commercial Code and, instead, have

claimed that Phoenix was authorized to cancel GNZR’s membership interests in URL Holding

without having to comply with Article 9.

       14.     GNZR disputes that its interests in URL Holding were cancelled and contends

that it remains the sole member of URL Holding.

       15.     In this adversary proceeding, the Debtors seek the following relief:

                  a. the recharacterization of the GNZR Notes as disguised equity interests;

                  b. in the event that the GNZR Notes are not recharacterized as disguised

                      equity interests, the equitable subordination of the GNZR Notes held by

                      the Controlling Noteholders;


                                                4
  Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21             Desc Main
                                  Document     Page 7 of 36



                  c. a declaration that the purported cancellation of GNZR’s membership

                      interests in URL Holding was invalid, void and of no effect;

                  d. a declaration that GNZR, as the sole member of URL Holding, is the

                      person authorized to commence the chapter 11 case on behalf of URL

                      Holding and manage URL Holding as debtor-in-possession, or, in the

                      alternative, the appointment of a receiver over the assets of URL Holding;

                  e. a preliminary injunction to prevent Phoenix or any Noteholder from taking

                      any action to assert management or control over URL Holding or its

                      assets, including the Domain Name, pending the resolution of this

                      adversary proceeding; and,

                  f. an award of damages against the Controlling Noteholders for breach of

                      fiduciary duty.

                                       Jurisdiction and Venue

       16.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334. This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(A), (K) and (O).

       17.     Venue is proper in this district pursuant to 28 U.S.C. § 1409.

                                              Parties

       18.     Plaintiff GNZR is a Nevada corporation with its principal place of business in

North Carolina.

       19.     Plaintiff URL Holding is a Georgia limited liability company with its principal

place of business in North Carolina.




                                                 5
  Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21         Desc Main
                                  Document     Page 8 of 36



       20.     Defendant Phoenix is a Delaware corporation that, upon information and belief,

serves as the collateral agent for the Noteholders. Upon information and belief, the principal

place of business of Phoenix is located in North Carolina.

       21.     Defendant CrossHill Georgetown Capital L.P. (“CrossHill”) is a Delaware

limited partnership with its principal place of business located in Alexandria, Virginia. The

general partner of CrossHill is Stephen Graham.

       22.     Defendant James Hendrickson (“Hendrickson”) is a resident of Raleigh, North

Carolina.

       23.     Defendant Tom Lovelace (“Lovelace”) is a resident of Columbia, South Carolina.

       24.     Defendant Hoyt Lowder (“Lowder”) is a resident of Tampa, Florida.

       25.     Defendant Cynthia White (“White”) is a resident of Charlotte, North Carolina.

       26.     Defendant Charles Waldo (“Waldo”) is a resident of Charlotte, North Carolina.

       27.     Ron Attkisson was a resident of Atlanta, Georgia. Mr. Attkisson deceased on

May 4, 2013. Upon information and belief, the Estate of Ron Attkisson (“Attkisson”) is the

current holder of the GNZR Notes originally issued to Mr. Attkisson.

       28.     Defendants CrossHill, Hendrickson, Lovelace, Lowder, White, Waldo, and

Attkisson collectively own more than 50% of the purported notes and constitute the Controlling

Noteholders.

       29.     The remaining Defendant Noteholders are identified on Exhibit A (the “Passive

Noteholders”). The Passive Noteholders have not been active investors or participants in the

company. They are included as defendants in this adversary proceeding based solely upon

GNZR’s claim that all GNZR Notes (including those held by Passive Noteholders) should be




                                                6
  Case 20-03025         Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                  Document     Page 9 of 36



characterized as equity interests.    No other relief is sought with respect to the Passive

Noteholders.

                                          Background

       A.      The Formation of GNZR.

       30.     GNZR was formed as a Nevada corporation on May 16, 2006 under the name

Velocity Oil & Gas, Inc. (“Velocity”). Velocity originally operated as a start-up entity with the

intention of being involved in oil and gas exploration and development with a geographic focus

in Texas and Louisiana.

       31.     By 2009, Velocity was nothing more than a dormant public shell corporation.

       32.     In November 2009, Matthew Krieg, through another entity, acquired a controlling

interest in Velocity.

       33.     In February, 2010, Matthew Krieg, in his capacity as sole director of Velocity,

and through his beneficial ownership of the right to vote 51% of Velocity’s voting shares,

changed the company’s name from Velocity to Generation Zero Group, Inc.

       34.     Upon the company’s change of name, GNZR changed its business focus to

internet, technology and entertainment related businesses, and closed on acquisitions of certain

technologies and existing internet businesses.

       35.     Upon information and belief, Matthew Krieg was a business associate and

acquaintance of Marc Bercoon (“Bercoon”) and William Goldstein (“Goldstein”).

       36.     As described in more detail below, Bercoon and Goldstein controlled entities that

owned the Find.Com Domain Name and related technology. It is believed that Matthew Krieg

acquired the controlling interests in GNZR with the support and backing of Bercoon and




                                                 7
  Case 20-03025       Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21             Desc Main
                                Document     Page 10 of 36



Goldstein.   As discussed in more detail below, Bercoon and Goldstein were subsequently

convicted for securities fraud based on their dealings with Find.Com Acquisition.

       B.     The Find.Com Technology Acquisition

       37.    During April 2010, GNZR entered into an Asset Purchase Agreement with

Find.com Acquisition, Inc. to acquire all of Find.com Acquisition’s interest in and ownership of

the technology assets that powered the operations of the www.Find.com website and all

associated intellectual property rights (the “Technology Assets”). The Technology Assets did

not include the Find.com Domain Name itself but only included certain technology used in

connection with the Domain Name.

       38.    To acquire the Technology Assets, GNZR issued 10,000,000 shares of restricted

common stock to Find.com Acquisition. Find.com Acquisition subsequently distributed the

shares to its shareholders so that the prior shareholders of Find.Com Acquisition became

shareholders of GNZR.

       39.    Upon information and belief, at the time of the transaction between GNZR and

Find.Com Acquisition, Bercoon was the President of Find.Com Acquisition and Goldstein was

the Chief Executive Officer of Find.Com Acquisition.

       B.     The Domain Name Acquisition

       40.    At approximately the same time that it was trying to acquire the Technology

Assets from Find.Com Acquisition, GNZR was also involved in transactions to acquire the

Domain Name.

       41.    In early 2010, the Domain Name was owned by Will Find, LLC (“Will Find”).

Will Find was, in turn, owned by Scientigo, Inc. (“Scientigo”) and SEO Holdings, LLC

(“SEO”).


                                               8
  Case 20-03025        Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21            Desc Main
                                 Document     Page 11 of 36



       42.      The Controlling Noteholders, along with Bercoon and Goldstein, were also

affiliated with Scientigo and SEO.

       43.      Goldstein, through an entity controlled by him, was a shareholder in Scientigo.

       44.      Upon information and belief, Bercoon was directly or indirectly the primary

owner of SEO.

       45.      Defendants White, Attkisson, and Lowder were all, at one point, directors of

Scientigo and were also shareholders of Scientigo. Defendant White was also, at one point, the

president and chief executive officer of Scientigo. Defendants CrossHill, Hendrickson, Lovelace

and Waldo were also shareholders of Scientigo.

       46.      All of the Controlling Noteholders were also holders of certain notes issued by

Scientigo (the “Scientigo Notes”) that were purportedly secured by substantially all of

Scientigo’s assets. The collateral agent for the Scientigo Notes were Defendant CrossHill and

IFS Holdings, Inc. (“IFS Holdings”), an entity controlled by Defendant Attkisson.

       47.      On June 30, 2010, GNZR acquired ownership of the Domain Name as part of a

complex restructuring transaction that involved a consensual foreclosure of the Scientigo Notes.

The transaction included the following steps:

                   a. SEO forfeited its interests in Will Find thus making Scientigo the 100%

                       owner of Will Find and the indirect owner of the Domain Name;

                   b. CrossHill and IFS Holdings, as collateral agents for the Scientigo Notes,

                       formed URL Holding and, through a consensual foreclosure with

                       Scientigo, foreclosed on the Domain Name and transferred ownership of

                       the Domain Name to URL Holding. All prior holders of the Scientigo




                                                 9
  Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                 Document     Page 12 of 36



                      Notes became members of URL Holding in proportion to their prior

                      ownership of Scientigo Notes.

                  c. The members of URL Holding (the prior holders of Scientigo Notes) then

                      contributed their membership interests in URL Holding to GNZR in

                      exchange for their proportionate share of 1 million shares of stock in

                      GNZR plus their proportionate share of new secured notes to be issued by

                      GNZR in the amount of the then-outstanding balance of the prior

                      Scientigo Notes. The notes issued in this transaction are the GNZR Notes

                      at issue in this lawsuit.

       48.     Thus, through this series of transactions, GNZR acquired ownership of URL

Holding which owned the Domain Name. In exchange, the prior holders of the Scientigo Notes

(including the Controlling Noteholders) received (i) shares in GNZR and (ii) the GNZR Notes.

       49.     Notably, through these transactions, which were largely spearheaded by the

Controlling Noteholders, the prior holders of the Scientigo Notes were attempting to receive

value greater than the principal amount of the prior Scientigo Notes. Not only did the holders of

the prior Scientigo Notes receive GNZR Notes with a greater principal amount than the prior

Scientigo Notes, they also received common stock of GNZR. GNZR did not receive any cash

infusion as a result of these transactions and remained woefully uncapitalized.

       50.     Although GNZR became the sole owner of URL Holding as a result of these

transactions, the Noteholders also attempted to retain control rights with respect to URL

Holding. For instance, the Third Operating Agreement of URL Holding (the “URL Operating

Agreement”) provided that until the GNZR Notes were paid in full, then the directors of URL

Holding could only be appointed by the collateral agent for the GNZR Notes.


                                                  10
  Case 20-03025        Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                 Document     Page 13 of 36



       51.     In addition, the URL Operating Agreement contained a provision purportedly

giving the Noteholders the ability to unilaterally cancel GNZR’s membership interest in URL

Holding and issue new membership interest to the collateral agent for the benefit of the

Noteholders.

       C.      GNZR Defaults On The Notes

       52.     GNZR defaulted on the GNZR Notes almost immediately upon their issuance.

GNZR failed to make the initial principal payment due on July 1, 2010. In November, 2010,

less than five months after the GNZR Notes were issued, the Collateral Agent formally declared

the Notes to be in default. No payments of principal or interest have ever been made on the

GNZR Notes.

               (i)    The Forbearance Agreement

       53.     On or around November 20, 2010, GNZR, the collateral agent for the GNZR

Notes, and URL Holding approved a Note Amendment and Forbearance Agreement (the

“Forbearance Agreement”). Under the Forbearance Agreement, the Noteholders agreed to

forbear from exercising any enforcement rights until March 15, 2011.

       54.     In addition, the Forbearance Agreement amended the GNZR Notes to provide that

they could be amended by holders of at least a majority of the outstanding principal amount of

the notes so long as the approval included the approval of Defendant CrossHill. Prior to this

amendment, the Notes could be amended only with 85% approval of the Noteholders. Thus, it

was through the Forbearance Agreement that the Controlling Noteholders assumed control over

the actions of the Noteholders, and Defendant CrossHill obtained the right to veto any actions of

the Noteholders that it disagreed with.




                                               11
  Case 20-03025        Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21         Desc Main
                                 Document     Page 14 of 36



       55.     The Forbearance Agreement also provided that upon approval of at least a

majority of the outstanding principal amount of the notes (so long as the approval included the

approval of Defendant CrossHill), the GNZR Notes could be converted into another class of

security issued by GNZR or another issuer.

       56.     The Forbearance Agreement further provided the collateral agent with the right to

appoint two persons to observe all board meetings of GNZR.

       57.     Defendants Lowder and Lovelace executed the Forbearance Agreement on behalf

of the collateral agent. Defendant White executed the Forbearance Agreement in her capacity as

an officer of URL Holding.

               (ii)    The First Addendum

       58.     On or around April 18, 2012, GNZR, Phoenix (as collateral agent), and URL

Holding approved a First Addendum to Forbearance Agreement (“First Addendum”).

Pursuant to the First Addendum, the forbearance period was extended until January 2, 2014. The

First Addendum further provided that interest would no longer accrue under the GNZR Notes,

and all prior accrued interest was cancelled.

       59.     The First Addendum also provided that GNZR would issue to each of the

Noteholders their proportionate share of 1,460,125 shares of GNZR common stock. This stock

issuance was characterized as a fee and not a payment to reduce the amount of the GNZR Notes.

In addition, the First Addendum provided that Defendants CrossHill, Lovelace, Hendrickson,

Lowder and White would receive an additional 500,000 shares of common stock as

compensation for making a “loan” of $50,000 to GNZR.




                                                12
  Case 20-03025        Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                 Document     Page 15 of 36



       60.     The First Addendum was executed by Defendants White and Attkisson on behalf

of Phoenix (as collateral agent) and by Defendant White in her capacity as an officer of URL

Holding.

               (iii)   The Second Addendum

       61.     On or around May 30, 2014, GNZR and Phoenix (as collateral agent) entered into

a Second Addendum to Forbearance and Note Amendment Agreement (the “Second

Addendum”).

       62.     Pursuant to the Second Addendum, the forbearance period was extended until

January 2, 2016. The Second Addendum also confirmed that no interest was owed, or accruing,

on the GNZR Notes.

       63.     The Second Addendum was executed by Defendants Lowder and Lovelace on

behalf of Phoenix as collateral agent.

               (iv)    The Third Addendum

       64.     On or around June 29, 2016, GNZR and Phoenix (as collateral agent) entered into

the Third Addendum to Forbearance and Note Amendment Agreement (the “Third

Addendum”).

       65.     Pursuant to the Third Addendum, Phoenix agreed to forbear from exercising any

remedies under the Notes until January 2, 2017. The Third Addendum again confirmed that all

accrued interest had been cancelled and that no interest was owed on the Notes.

       66.     The Second Addendum was executed by Defendants Lowder and Lovelace on

behalf of Phoenix as collateral agent.




                                               13
  Case 20-03025       Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21         Desc Main
                                Document     Page 16 of 36



       D.     Richard Morrell Is Retained as CEO of GNZR.

       67.    In July 2013, Richard Morrell was retained as the new CEO of GNZR. Mr.

Morrell had no prior relationship with GNZR or the Controlling Noteholders. Richard Morrell

also had no prior relationship with Bercoon or Goldstein.

       68.    After Richard Morrell was retained as the new CEO of GNZR in 2013, GNZR

began the process of locating all of the Technology Assets previously acquired from Find.Com

Acquisition to identify the components, licensed software rights and functionality of the

Technology Assets.

       69.    Before Mr. Morrell was retained, GNZR had already written down the value of

the Technology Assets from $1.3 million to $200,000.

       70.    Based upon the further review of the Technology Assets led by Mr. Morrell, the

value of the Technology Assets was written down further to $1. Thus, it was determined that the

Technology Assets originally acquired from Find.Com Acquisition were worthless.

       71.    As part of its review of the Technology Assets, GNZR also discovered that

Google had placed indexing restrictions against the Find.Com Domain Name. Through the

efforts of Mr. Morrell, GNZR was able to remove the Google penalty in June, 2014.

       72.    During this time, GNZR also had to resolve litigation filed by Emmanual

Fialkow, another former business associate of Bercoon and Goldstein.         GNZR ultimately

prevailed in this litigation but was forced to incur legal fees of more than $250,000 in the

process.

       E.     Bercoon and Goldstein Are Convicted of Securities Fraud

       73.    As discussed above, Bercoon and Goldstein were officers of Find.Com

Acquisition, the entity that conveyed the worthless Technology Assets to GNZR. Bercoon and


                                               14
  Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21           Desc Main
                                 Document     Page 17 of 36



Goldstein, along with the Controlling Noteholders, were also affiliated with Scientigo, the entity

that ultimately transferred the Domain Name to GNZR. Matthew Krieg, the CEO of GNZR

prior to May 2013, was also, upon information and belief, a former business associate of

Bercoon and Goldstein.

       74.     On January 21, 2015, Bercoon and Goldstein were indicted for mail and wire

fraud in connection with their solicitation of investments in Find.Com Acquisition. Among other

things, the indictment alleged that Bercoon and Goldstein defrauded investors of Find.Com

Acquisition by making false statements regarding how invested funds would be used and by

using funds from investors for their own personal purposes.

       75.     On July 24, 2018, Bercoon and Goldstein were found guilty for committing mail

and wire fraud related to Find.Com Acquisition and sentenced to ten years in prison.

       F.      GNZR’s Technology Development.

       76.     After his retention in 2013, Mr. Morrell also led GNZR’s efforts to develop the

company’s technology utilizing the Domain Name. Specifically, the company focused its efforts

on developing an alternative to the dominant internet search providers that would allow users the

ability to create their own search engines and exclude results from unwanted sites.           The

technology would also have given users enhanced control over how search results are displayed

and how users navigated through the search results.

       77.     The company conducted extensive market research regarding its proposed

technology, including working with student organizations at three universities, conducting focus

groups, and gathering surveys. The company learned that the Find.com Domain Name gave the

company instant credibility with users and advertisers.




                                               15
   Case 20-03025         Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21         Desc Main
                                  Document     Page 18 of 36



        78.      While the company was able to begin the development of its technology, the

company needed to raise additional funds. Unfortunately, given the company’s complicated

history, the existence of the Fialkow litigation, and the criminal prosecution of Bercoon and

Goldstein, outside investors were reluctant to invest any significant funds in GNZR’s

development efforts.

        79.      The only significant funds that GNZR was able to raise during this time period

were additional investments from some existing Noteholders and funds loaned by Mr. Morrell

and the husband of GNZR’s then-CFO. In addition, during this period, Mr. Morrell and other

officers of the company deferred their compensation to help the company conserve cash.

        80.      In November 2017, the company determined that it needed at least an additional

$350,000 to complete development of a working prototype that could be shown to potential

investors.      After it was unsuccessful in its fundraising efforts, the company terminated all

employees and ceased all development efforts in early 2018. Since that time, the company has

not had any active operations and has existed solely to maintain its rights to the Find.Com

Domain Name and explore alternative ways to either restructure its financial obligations or find

another way to monetize its key asset.

        G.       Negotiations with the Controlling Noteholders.

        81.      In January 2018, the Controlling Noteholders informed the company that they

wanted to evaluate restructuring and fundraising options. To allow the Controlling Noteholders

time to explore potential alternatives, the company elected not to pursue bankruptcy alternatives

at that time.

        82.      In September, 2018, the Controlling Noteholders first threatened to foreclose on

the Domain Name.


                                                16
   Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21            Desc Main
                                  Document     Page 19 of 36



        83.    Because the Controlling Noteholders were apparently no longer interested in

raising additional funds or pursuing any restructuring and, instead, intended to foreclose upon the

Domain Name, GNZR informed the Controlling Noteholders in September, 2018 that the

company was going to explore opportunities to sell the Domain Name and distribute proceeds to

all stakeholders.

        84.    Having received no response or objection from the Controlling Noteholders,

GNZR prepared a draft press release to inform the public that GNZR was considering various

alternatives to monetize the Domain Name including partnerships, joint ventures or possibly an

asset sale.

        85.    When GNZR provided the draft press release to the Controlling Noteholders, they

objected and argued that it was premature to conduct a sale process. Recognizing that it was not

possible to pursue an alternative transaction without either (a) the agreement of the Controlling

Noteholders or (b) litigation to determine the rights of the Controlling Noteholders, GNZR

elected not to issue the proposed press release and, instead, to pursue alternative transactions in a

confidential manner.

        86.    In May 2019, the Controlling Noteholders provided GNZR with a proposal for a

consensual foreclosure. Under the proposal from the Controlling Noteholders, the Domain

Name would be transferred to Phoenix as collateral agent for the Noteholders. In the event of the

subsequent sale of the Domain Name, the proceeds would be disbursed first, to Phoenix for

compensation of all outstanding expenses claimed for service as collateral agent and to establish

a reserve fund for future expenses, second, to the Noteholders up the amount of the GNZR

Notes, third, to GNZR up to an amount to be determined, and fourth, the amount of any excess to




                                                 17
  Case 20-03025         Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                  Document     Page 20 of 36



the Noteholders. Thus, under the Controlling Noteholders’ proposal, the Noteholders would

potentially receive more than the amount outstanding under the Notes.

       87.       On May 23, 2019, the Controlling Noteholders, through an attorney named Carl

Sollee, sent GNZR proposed documents to effectuate the consensual foreclosure.

       88.       In early July 2019, GNZR responded to the Controlling Noteholders’ proposal

and asked for additional information to allow the company to evaluate the proposal.

       89.       On July 7, 2019, instead of providing the information requested by GNZR, the

Controlling Noteholders, again through attorney Carl Sollee, informed GNZR for the first time

that, pursuant to the operating agreement for URL Holding, the Controlling Noteholders believed

that all of GNZR’s membership interests in URL Holding had been cancelled as of March, 2017.

The email further informed GNZR that the Controlling Noteholders had purportedly appointed

Defendants White and Lovelace to serve as directors of URL Holding.

       90.       On July 24, 2019, counsel for GNZR sent a response letter to Carl Sollee. In that

response, counsel for GNZR explained the following:

                GNZR could not agree to the proposed consensual foreclosure because the

                 proposal from the Controlling Noteholders would provide for residual value from

                 the sale of the Domain Name to go to the Noteholders rather than to the

                 shareholders of GNZR.

                The provision in the operating agreement for URL Holding that purportedly

                 allows the Noteholders to cancel GNZR’s interests in URL Holding is

                 unenforceable because it was designed to circumvent certain non-waivable

                 provisions contained in Article 9 of the Uniform Commercial Code.          If the

                 Controlling Noteholders wanted to attempt to foreclose on the Domain Name, any


                                                18
  Case 20-03025         Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21            Desc Main
                                   Document     Page 21 of 36



                 foreclosure sale would need to be commercially reasonable as required by Article

                 9.

                To the extent the Controlling Noteholders had appointed Defendants White and

                 Lovelace to serve as directors of URL Holding, the directors were obligated to act

                 in the best interests of the company and not the interests of the Noteholders.

       91.       In addition, the July 24, 2019 response letter from GNZR’s counsel informed Carl

Sollee that he had a conflict of interest due to his prior representation of GNZR.

       G.        GNZR Receives Proposals for the Domain Name.

       92.       In July 2019, at the same time that the Controlling Noteholders were attempting to

unilaterally gain control of URL Holding, GNZR received a proposal from a third party for a

licensing arrangement that would have provided monthly revenue to GNZR and give the third

party a two-year option to purchase the Domain Name for a significant amount.

       93.       In August 2019, GNZR received another proposal that would have provided

GNZR with licensing revenue and provide the third party a 3-year option to purchase the

Domain Name for an amount well in excess of the amount owed to the Noteholders.

       94.       Upon receiving the proposals, GNZR suggested to the Controlling Noteholders

that the parties agree to a 90-day standstill period to allow GNZR time to pursue these potential

opportunities.

       95.       In response, the Controlling Noteholders said that they would only agree to a 14-

day standstill period and requested additional details regarding the potential transactions.

       96.       GNZR informed the Controlling Noteholders that it would be willing to provide

them with details regarding the proposed transactions provided that the Controlling Noteholders




                                                  19
  Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21           Desc Main
                                 Document     Page 22 of 36



executed an appropriate non-disclosure agreement. A proposed non-disclosure agreement was

provided to the Controlling Noteholders on August 28, 2019.

       97.     None of the Controlling Noteholders agreed to execute the proposed non-

disclosure agreement, nor did they provide any suggested revisions to the proposed non-

disclosure agreement. Instead, the Controlling Noteholders, through Steven Graham the general

partner of Defendant CrossHill, informed GNZR that the Controlling Noteholders were not

willing to pursue either transaction despite not even knowing the terms of the proposals.

       98.     In October, 2019, GNZR received yet another inquiry from another interested

party that proposed paying an amount well in excess of the amount owed to the Noteholders over

a five-year period in exchange for use and ownership of the Domain Name.

       99.     Later in October 2019, in a last-ditch attempt to try to reach a consensual

agreement with the Controlling Noteholders, Richard Morrell sent an email to Defendants White

and Lovelace in which he outlined the framework for a potential resolution. Defendants White

and Lovelace never responded to this proposal.

       100.    Given the reality that (a) absent litigation, GNZR could not pursue any proposal

without the consent of the Controlling Noteholders and (b) the Controlling Noteholders refused

to engage in discussions regarding any proposal other than a foreclosure that would allow them

to receive more than the amount owed on the Notes, GNZR determined that its only option was

to commence a chapter 11 bankruptcy case to pursue a transaction for the Domain Name.

                               FIRST CAUSE OF ACTION
               Recharacterization of Debt as Equity (Against All Defendants)

       101.    Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs of this Complaint.




                                                 20
  Case 20-03025        Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21             Desc Main
                                 Document     Page 23 of 36



       102.    Section 105 of the Bankruptcy Code provides that a bankruptcy court “may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code].” 11 U.S.C. § 105(a).

       103.    In the Fourth Circuit, “recharacterization is well within the broad powers afforded

a bankruptcy court in § 105(a) and facilitates the application of the priority scheme laid out in §

726.” In re Dornier Aviation (North America), Inc., 453 F.3d 225 (4th Cir. 2006).

       104.    In this case, the following factors, among others, demonstrate that the GNZR

Notes are not true debt instruments and should, instead, be recharacterized as equity interests:

                   a. The GNZR Notes were in default immediately upon their issuance;

                   b. No payments have ever been made on the GNZR Notes since they were

                       issued almost 10 years ago;

                   c. GNZR was inadequately capitalized when the GNZR Notes were issued

                       and was unable to obtain financing from outside lending institutions;

                   d. When the GNZR Notes were issued, the Noteholders also received shares

                       in GNZR in proportion to their holdings of GNZR Notes;

                   e. Through various provisions contained in the Operating Agreement for

                       URL Holding, the Noteholders attempted to retain control over the actions

                       of GNZR including (i) the right to appoint two directors of URL Holding

                       and (ii) the right to approve or disapprove any act that otherwise required

                       the consent of the members of URL Holding;

                   f. Although the GNZR Notes have been in default for almost ten years, the

                       Noteholders have never commenced any enforcement action, and the most

                       recent forbearance agreement expired more than three years ago;


                                                21
  Case 20-03025        Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21              Desc Main
                                  Document     Page 24 of 36



       105.    Accordingly, the GNZR Notes should be recharacterized as equity interests in

GNZR and, therefore, subordinated to claims arising out of true debt transactions for all purposes

in this Bankruptcy Case.

                             SECOND CAUSE OF ACTION
               Equitable Subordination (Against the Controlling Noteholders)

       106.    Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs of this Complaint.

       107.    Section 510(c) of the Bankruptcy Code provides that after notice and a hearing,

the bankruptcy court may under the principles of equitable subordination either:

                   a. Subordinate for purposes of distribution all or part of an allowed claim or

                       interest to all or part of another allowed claim or interest; or,

                   b. Order that any lien securing such subordinated claim be transferred to the

                       estate.

       108.    The Controlling Noteholders engaged in inequitable conduct, which resulted in

injury to creditors and/or conferred an unfair advantage to the Controlling Noteholders.

       109.    In addition to the other conduct of the Controlling Noteholders alleged herein, the

Controlling Noteholders refused to even consider proposals that would have allowed the GNZR

Notes to be paid in full and provided a distribution to other creditors.

       110.    Instead, the Controlling Noteholders attempted to force GNZR to surrender the

Domain Name to the Controlling Noteholders so that the Controlling Noteholders could capture

value in excess of the amount of their legitimate claims.

       111.    GNZR and all of its stakeholders have been harmed by the conduct of the

Controlling Noteholders.




                                                 22
  Case 20-03025        Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                 Document     Page 25 of 36



       112.     Accordingly, in the event that the GNZR Notes are not recharacterized as equity

interests, the GNZR Notes held by the Controlling Noteholders should be subordinated to the

claims of all other unsecured creditors.

                               THIRD CAUSE OF ACTION
              Declaratory Judgment That The Purported Cancellation of GNZR’s
                Membership Interests in URL Holding Is Void and of No Effect

       113.     Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs of this Complaint.

       114.     Section 6.11 of the operating agreement for URL Holding contains a provision

that purportedly gives the collateral agent for the Noteholders the right to unilaterally cancel

GNZR’s membership interests in URL Holding and issue new membership interests in URL

Holding to the collateral agent for the benefit of the Noteholders.

       115.     The sole purpose of this provision is to allow the Noteholders the ability to

foreclose on GNZR’s membership interests in URL Holding without complying with the

provisions of Article 9 of the UCC.

       116.     Relying on this provision, the Controlling Noteholders, through counsel, informed

GNZR on July 7, 2019, that GNZR’s membership interests in URL Holding had purportedly

been cancelled effective as of March 3, 2017.

       117.     Prior to July 7, 2019, neither the Noteholders nor Phoenix, as collateral agent,

provided any notice to GNZR that they considered GNZR’s membership interests in URL

Holding to have been cancelled in March, 2017. To the contrary, at all points prior to July 7,

2019, the Noteholders and Phoenix had acted as if GNZR was the sole member of URL Holding.

       118.     The GNZR Notes are governed by Georgia law.




                                                23
   Case 20-03025        Doc 1      Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                    Document     Page 26 of 36



          119.   Pursuant to O.C.G.A. § 11-9-611, a borrower must be provided with notice before

there is any disposition of collateral. Similarly, under O.C.G.A. § 11-9-620, a secured creditor

may accept collateral in full or partial satisfaction of a secured debt only if either (a) the debtor

consents or (b) the debtor does not object after receiving a written notice form the secured

creditor of the proposed acceptance of collateral. In addition, under O.C.G.A. § 9-610(b), any

disposition of collateral must be commercially reasonable.

          120.   Pursuant to O.C.G.A. § 11-9-602, the obligations imposed upon by the foregoing

sections cannot be waived or altered.

          121.   The provisions in the operating agreement of URL Holding which purport to give

the Noteholders the unilateral right to cancel GNZR’s membership interests in URL Holding are

directly contrary to these non-waivable provisions of the UCC and are, therefore, void and of no

effect.

          122.   Because the provisions in the operating agreement of URL Holding which purport

to give the Noteholders the unilateral right to cancel GNZR’s membership interests in URL

Holding are void and of no effect, the purported cancellation of GNZR’s membership interests is

similarly void and of no effect.

          123.   An actual controversy exists between GNZR and the Noteholders regarding the

ownership of URL Holding.

          124.   GNZR is entitled to a declaration that the purported cancellation of its

membership interests in URL Holding was invalid and that GNZR remains the sole member of

URL Holding.




                                                 24
  Case 20-03025       Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21           Desc Main
                                 Document     Page 27 of 36



                          FOURTH CAUSE OF ACTION
                 Declaratory Judgment That GNZR Is Authorized to
           Commence a Chapter 11 Bankruptcy Case on Behalf of URL Holding

       125.    Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs of this Complaint.

       126.    Section 6.03 of the operating agreement for URL Holding provides that until the

GNZR Notes are paid in full, the collateral agent for the Noteholders has the right to appoint two

directors of URL Holding.

       127.    The initial directors appointed by the collateral agent for the Noteholders were

Defendants White and Attkisson.

       128.    By letter agreement that was executed on or about the same date that the operating

agreement for URL Holding was executed, the URL Operating Agreement was amended to

clarify that Defendants White and Attkisson were being appointed as directors of URL Holding

“solely for the purpose of protecting the collateral securing the Generation Zero Notes.”

       129.    At some point subsequent to the retention of Richard Morrell as CEO of GNZR,

Defendants White and Attkisson resigned as directors of URL Holding. From that point forward,

Richard Morrell managed URL Holding in his capacity as president of URL Holding and as the

CEO of GNZR, the sole member of URL Holding.

       130.    By email dated July 7, 2019, the Controlling Noteholders, through counsel,

informed GNZR that Defendants White and Lovelace had been appointed by the collateral agent

to serve as directors of URL Holding.       Pursuant to the prior amendment to the operating

agreement, Defendants White and Lovelace were appointed as directors “solely for the purpose

of protecting the collateral securing the Generation Zero Notes.”




                                                25
  Case 20-03025          Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21          Desc Main
                                   Document     Page 28 of 36



       131.       The purpose of the appointment of Defendants White and Lovelace by the

Controlling Noteholders was to attempt to prevent URL Holding from filing for bankruptcy

without the consent of the Controlling Noteholders.

       132.       Courts have routinely held that provisions in limited liability operating

agreements that allow lenders the ability to appoint directors for the purpose of blocking a

bankruptcy filing are void as a matter of federal policy. See, e.g., In re Lake Michigan Beach

Pottwatamie Resort, LLC, 547 B.R. 899 (Bankr. N.D. Ill. 2016); In re Intervention Energy

Holdings, LLC, 553 B.R. 259 (Bankr. D. Del. 2016); In re Lexington Hospitality Group LLC,

577 B.R. 676 (Bankr. E.D. Ky. 2017).

       133.       Accordingly, the provisions in the URL Holding operating agreement that purport

to allow the Noteholders to appoint 2 directors of URL Holding or otherwise take action that

would prevent URL Holding from exercising its right to file for bankruptcy are void as a matter

of federal law.

       134.       Under applicable state law, GNZR, as the sole member of URL Holding, has the

authority to commence a bankruptcy case on behalf of URL Holding.

       135.       A dispute exists between the Noteholders, GNZR and URL Holding regarding the

authority of GNZR to commence a bankruptcy case on behalf of URL Holding.

       136.       GNZR is entitled to a declaration that, as the sole member of URL Holding, it has

the authority to commence a bankruptcy case on behalf of URL Holding.

                                   FIFTH CAUSE OF ACTION
                                    Appointment of a Receiver


       137.       Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs of this Complaint.


                                                 26
  Case 20-03025        Doc 1     Filed 03/13/20 Entered 03/13/20 14:53:21            Desc Main
                                  Document     Page 29 of 36



         138.   In the event that it is determined that GNZR lacks authority to commence a

bankruptcy filing on behalf of URL Holding, appointment of a receiver over the assets of URL

Holding is necessary to preserve the value of URL Holding for all of GNZR’s stakeholders.

         139.   Federal Rule of Bankruptcy Procedure 7064 provides that upon the

commencement of an adversary proceeding, every remedy is available that would be available

under the law of the state where the court is located.

         140.   N.C. Gen. Stat. § 1-507.1 authorizes the appointment of a receiver over a

corporation when the corporation is insolvent or suspends its ordinary business for want of

funds.

         141.   While GNZR believes that it is authorized to commence a bankruptcy case on

behalf of URL Holding and that such a case would maximize the value of URL Holding, in the

event it is determined that GNZR cannot commence a bankruptcy case for URL Holding without

the consent of the Noteholders, then appointment of a receiver over the assets of URL Holding

will be necessary to preserve the value of URL Holders for all stakeholders.

         142.   The Controlling Noteholders have previously indicated that they will not consent

to any transaction other than a consensual foreclosure pursuant to which URL Holding simply

transfers the Find.Com Domain Name to Phoenix, as collateral agent.

         143.   The two directors of URL Holding that were purportedly appointed by the

collateral agent are also Controlling Noteholders and have a direct conflict of interest.

         144.   If a neutral third-party receiver is appointed, the value of the Find.Com Domain

Name can be maximized and proceeds can be distributed in accordance with priorities as

determined by the Court.




                                                 27
  Case 20-03025         Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21              Desc Main
                                 Document     Page 30 of 36



       145.    Accordingly, in the event that it is determined that GNZR lacks authority to

commence a bankruptcy filing on behalf of URL Holding, appointment of a receiver over the

assets of URL Holding is necessary and appropriate.

                               SIXTH CAUSE OF ACTION
               Breach of Fiduciary Duty (Against the Controlling Noteholders)

       146.    Plaintiffs incorporate by reference each and every allegation contained in the

preceding paragraphs of this Complaint.

       147.    By virtue of their actions and the degree of control they asserted over the Debtors’

business affairs, the Controlling Noteholders owed a fiduciary duty to the Debtors.

       148.    In addition, Defendants White and Lovelace were purportedly appointed as

directors of URL Holding.

       149.    Despite owing a fiduciary duty to the Debtors, the Controlling Noteholders

refused to even evaluate transactions that would potentially pay the Noteholders in full and,

instead, insisted on pursuing a transaction that would have transferred all value of the Find.Com

Domain Name to the Noteholders.

       150.    Based on the Controlling Noteholders’ refusal to even consider transactions, the

Debtors have lost valuable opportunities to pursue transactions that would have provided a

benefit to all stakeholders.

       151.    The Debtors are entitled to damages in an amount to be determined at trial as a

result of the Controlling Noteholders’ breach of fiduciary duty.

       WHEREFORE, Debtors respectfully request that the Court enter an Order and Judgment:

       (a)     Recharacterizing the GNZR Notes as equity interests in GNZR;




                                                28
  Case 20-03025        Doc 1    Filed 03/13/20 Entered 03/13/20 14:53:21             Desc Main
                                 Document     Page 31 of 36



       (b)     In the event that the GNZR Notes are not recharacterized as equity intererts,

equitably subordinate the claims held by the Controlling Noteholders to the claims of other

unsecured creditors;

       (c)     Declaring that the purported cancellation of GNZR’s membership interests in

URL Holding is void and of no effect;

       (d)     Declaring that GNZR is authorized to commence a bankruptcy case on behalf of

URL Holding;

       (e)     In the event that it is determined that GNZR lacks authority to commence a

bankruptcy case on behalf of URL Holding, appointing a receiver over the assets of URL

Holding;

       (f)     Awarding damages against the Controlling Noteholders as a result of their breach

of fiduciary duty in an amount to be determined at trial; and,

       (g)     Awarding such other relief as the court deems just and appropriate.



This the 13th day of March, 2020.


                                                     /s/ Felton E. Parrish
                                                     Felton E. Parrish
                                                     NC Bar No. 25448
                                                     HULL & CHANDLER, P.A.
                                                     1001 Morehead Square Drive, Suite 450
                                                     Charlotte, NC 28203
                                                     (704) 375-8488 phone
                                                     (704) 512-0525 fax
                                                     fparrish@lawyercarolina.com

                                                     Attorneys for Debtors




                                                29
Case 20-03025   Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21   Desc Main
                         Document     Page 32 of 36



                                 Exhibit A

                         List of Passive Noteholders
 Case 20-03025        Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21   Desc Main
                               Document     Page 33 of 36



Name                                    Address

Helene A. Odom                          238 TERRANE RIDGE, PEACHTREE CITY, GA

                                        30269

JANE E MEDLOCK IRA                      511 MARQUETTE AVENUE, MINNEAPOLIS,

                                        MN 55403

JOHN VELKY IRA                          511 MARQUETTE AVENUE, MINNEAPOLIS,

                                        MN 55403

JOHN VELKY                              511 MARQUETTE AVENUE, MINNEAPOLIS,

                                        MN 55403

Harry Walker Investments, LLC           P.O. BOX 2205, COLUMBUS, GA 31904

Michael O'Hara & Lisabeth L. O'Hara     105 MEADO RIDGE, DOYLESTOWN, OH

                                        44230

JACQUELYN S BROOKS IRA                  511 MARQUETTE AVENUE, MINNEAPOLIS,

                                        MN 55403

Barry S. Bryant                         324 SHORELINE DR. EAST, NORTH

                                        AUGUSTA, SC 29841-5409

Russell J. Bruemmer                     4024 NORTH 40TH STREET, ARLINGTON, VA

                                        22207

James L McGovern                        11 WHISTLING SWAN, HILTON HEAD, SC

                                        29928

CAROLINE T RICHARDSON IRA               511 MARQUETTE AVENUE, MINNEAPOLIS,

                                        MN 55403

MICHAEL C. & PAM K. ROGERS              250 LEE RD., FAIR PLAY, SC 29643
 Case 20-03025       Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21     Desc Main
                              Document     Page 34 of 36



HORACE G. BLALOCK                      2721 KNOB HILL FARM ROAD, EVANS, GA

                                       30809

HORACE BLALOCK IRA                     511 MARQUETTE AVENUE, MINNEAPOLIS,

                                       MN 55403

Henry Alperin, IRA                     1 EAGLE COURT, AUGUSTA, GA 30909

M DIXON MCKAY                          1509 CHESTER ROAD, RALEIGH, NC 27608

CAROLYN MULHERIN                       1 REID COURT, AUGUSTA, GA 30909

JAMES KELLEY                           511 MARQUETTE AVENUE, MINNEAPOLIS,

                                       MN 55403

DANA M PETERSON                        2440 LOTHIAN ST, HENDERSON, NV 89044

DEAN DURAND                            414 RIVER NORTH DRIVE, NORTH

                                       AUGUSTA, SC 29841

DEAN & JOY DURAND                      414 RIVER NORTH DRIVE, NORTH

                                       AUGUSTA, SC 29841

Collin Royster                         American Capital Partners, LLC, 6000 Lake Forest

                                       Drive NW Suite 3, Atlanta, GA 30328

MATTHEW K BECKSTEAD Revoc              784 E 450 N, HEBER CITY, UT 84032

Trust for ROD K BECKSTEAD TTEE

Rod Beckstead                          784 E 450 N, HEBER CITY, UT 84032

George Parker Swift VI & Paige Swift   6475 WATERFORD ROAD, COLUMBUS, GA

                                       31904

CHARLES DANIEL IRA                     511 MARQUETTE AVENUE, MINNEAPOLIS,

                                       MN 55403
 Case 20-03025     Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21   Desc Main
                            Document     Page 35 of 36



Bryan Coats, IRA                     PO BOX 2050, JERSEY CITY, NJ 7303

MidSouth Capital                     511 MARQUETTE AVENUE, MINNEAPOLIS,

                                     MN 55403

KENNETH SIMPSON IRA                  511 MARQUETTE AVENUE, MINNEAPOLIS,

                                     MN 55403

JOHN WILLIAM THURMOND III,           511 MARQUETTE AVENUE, MINNEAPOLIS,

IRA                                  MN 55403

William & Mariam DUNN                5399 KEOWEE ROAD, HONEA PATH, SC

                                     29654

WILLIAM A DUNN IRA                   511 MARQUETTE AVENUE, MINNEAPOLIS,

                                     MN 55403

David G. Bell                        P.O. BOX 2083, CORNELIUS, NC 28031

Lawrence E. Mobley, III SEP/IRA      511 MARQUETTE AVENUE, MINNEAPOLIS,

                                     MN 55403

Sean P. Coughlin, IRA                511 MARQUETTE AVENUE, MINNEAPOLIS,

                                     MN 55403

Sean P. Coughlin                     13318 BONICA WAY, WINDERMERE, FL

                                     34786

WENDEL B. ARDREY                     1904 WALTON WAY, AUGUSTA, GA 30904

KEVIN & MICHELLE FOGARTY             1948 MAHRE DRIVE, PARK CITY, UT 84098

NANCY LOCKLEAR IRA                   511 MARQUETTE AVENUE, MINNEAPOLIS,

                                     MN 55403
 Case 20-03025       Doc 1   Filed 03/13/20 Entered 03/13/20 14:53:21   Desc Main
                              Document     Page 36 of 36



J. Dickey Boardman                     2715 HILLCREST AVENUE, AUGUSTA, GA

                                       30909

TOM LEONARD IRA                        511 MARQUETTE AVENUE, MINNEAPOLIS,

                                       MN 55403

STEPHEN F. CONNOLLY IRA                511 MARQUETTE AVENUE, MINNEAPOLIS,

                                       MN 55403

BRENT TESSMANN IRA                     868 Longleaf Place, Minden, NV 89423

KEVIN GOLDSMITH                        560 WALTON WAY, AUGUSTA, GA 30901

RANDALL REDMOND                        1456 JONES STREET, AUGUSTA, GA 30901

JAMES HILLIS JR                        354 JAKE WHORTON ROAD SE, SILVER

                                       CREEK, GA 30173

Mulford Waldrop                        3441 BARSCHALL DRIVE, COLUMBUS, GA

                                       31904

Kyle W. Pulliam                        795 SPARKLEBERRY ROAD, EVANS, GA

                                       30809
